

115 HR 5269 IH: State and Territorial Approval for Restriction of Fishing Act
U.S. House of Representatives
2018-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5269IN THE HOUSE OF REPRESENTATIVESMarch 14, 2018Mrs. Radewagen introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo require State or territorial approval of restriction by the Secretary of the Interior and the Secretary of Commerce of recreational or commercial fishing access to certain State or territorial waters, respectively. 
1.Short titleThis Act may be cited as the State and Territorial Approval for Restriction of Fishing Act or the STAR Fishing Act. 2.State or territorial approval of restriction of recreational or commercial fishing access to certain State or territorial waters (a)Approval requiredThe Secretary of the Interior and the Secretary of Commerce shall not restrict recreational or commercial fishing access to any State or territorial marine waters or Great Lakes waters within the jurisdiction of the National Park Service or the Office of National Marine Sanctuaries, respectively, unless those restrictions are developed in coordination with, and approved by, the fish and wildlife management agency of the State or territory that has fisheries management authority over those waters.  
(b)DefinitionIn this section, the term marine waters includes coastal waters and estuaries.  